480 So.2d 1264 (1985)
Ex parte Titus James EDWARDS.
(Re Titus J. Edwards v. State of Alabama).
84-1273.
Supreme Court of Alabama.
November 27, 1985.
Arthur J. Madden, III, Mobile, for petitioner.
Charles A. Graddick, Atty. Gen., for respondent.
Prior Report: 480 So.2d 1259 (Ala.Cr. App.).
FAULKNER, Justice.
The petition for writ of certiorari is denied.
In denying the petition for writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of *1265 Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
WRIT DENIED.
TORBERT, C.J., and ALMON, BEATTY and HOUSTON, JJ., concur.